DETAILED ACTION
This communication is in response to the Amendment and Arguments filed on 01/24/2022.
Claims 1-20 are pending and have been examined. Hence, this action has been made FINAL.
All Objections/Rejections not mentioned in this OA have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant argues that even if amended independent claims 1, 13, and 16 recite mental processes, the claims recite an inventive concept and the additional elements recited by the claims amount to "significantly more". The Applicant submits the claims recite specific features of performed techniques recite features that are missing from the cited references. The claims describe an NLU framework implemented via a memory and a processor to enable the coordination of a meaning search subsystem and a meaning extraction subsystem. The Applicant contends that these subsystems have specialized functionality, such as "at least one machine-learning-based models" that generate meaning representations. These amendments to the claims make the subsystems non-generic, as the computer is not being used in the conventional way. The Examiner withdraws rejections under 35 U.S.C. § 101. 
	Regarding the claim rejections under 35 U.S.C. § 102, the Applicant states Jolley is deficient with respect to the features of an intent-entity model and a search space generated prior to receiving the user utterance. The Applicant has amended the independent claims. Hence, the Applicant’s arguments are moot in view of new grounds for rejection. More specifically, the newly added limitation of “the message having a message type and the indication based at least in part on the message type” raises 
The Applicant argues that while Jolley discloses a system for determining user intent and marking up entities from provided data, Jolley does not disclose "an intent-entity model [that] defines a plurality of intents, a plurality of entities, and a plurality of sample utterances that associate the plurality of intents and the plurality of entities," as recited in claims 1, 13, and 16.  However, the claims have been amended to define sample utterances as “comprising a human-labeled sample utterance that is associated with a particular intent of the plurality of intents and a human-labeled entity of the plurality of entities”. Claims, 1, 13, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms human-labeled sample utterance and human-labeled entity are not described in the specification.


The Applicant further contends that whereas Jolley processes a digital representation of a user's textual statement along with user context data to produce a discourse model, the Applicant’s claim limitations of 1 and 16 are conducted before processing the digital representation of the user's textual statement along with user context data to produce a discourse model. However, the intelligent agent disclosed in Jolley with the user based on data from its knowledge database, that provides context from existing representations (see [0035], [0050]). Hakkani-Tür teaches the limitations of claim 1 and 16, the pinning and generation of labelled linguistic items as training data based on a knowledge resource of meaning representations that exist independently of an inputted user utterance (see [0036], where a computer may use a “preliminary intent-labeling system (PILS) (not shown in FIG. 1) to obtain or derive the known intent labels based on any knowledge resource 106.)

Claim Rejections - 35 USC § 112
Claims, 1, 13, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms human-labeled sample utterance and human-labeled entity are not described in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(s) 1, 3, 6-11, 13-16, 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jolley et al. (US Pub No. 2017/0242886), further in view of Hakkani-Tür et al. (US Pub No. 2015/0227845).
Regarding claim 1 and 16, Jolley et al. teaches an agent automation system, comprising: 
a non-transitory, computer-readable medium and a memory configured to store a natural language understanding (NLU) framework (see [0035], an intelligent agent implemented via software program, including a natural language comprehension system, and see [0027], where the invention is implemented by a processor executing instructions stored in memory)
including a meaning search subsystem; (see [0033], a search system focusing the interface on helping the user clarify their search intention, and [0032], where user intent determined "by matching parsed natural language input against a set of interpretations that may have meaning in the context of a knowledge base"; the search system interprets meaning of user)
a meaning extraction subsystem, (see [0187], where the Constituency Parse is a meaning extraction subsystem)
an intent-entity model, wherein the intent-entity model defines a plurality of intents, a plurality of entities, and a plurality of sample utterances that associate the plurality of intents and the plurality of entities, (see [0100], for the steps conducted prior to the constituency parse, where the syntactic parse comprises an intent-entity model: "As the utterance passes through a comprehension pipeline increasingly detailed semantic elements may be extracted (eg. meaning representations)”, and see [0109-0113], where these semantic elements involve intents and entities when a speech tagger system attaches metadata such as PoS tags (eg. intent) and named entity recognition (NER) tags (eg. entity); the PoS tagging of an utterance like ‘get’ as a verb in example [113] has been interpreted as intent as per the applicant’s definition of ‘verb-style intent’ in [0085])
(see [0027], a "processor configured to execute instructions")
to cause the NLU framework to perform actions comprising: pinning, via the meaning extraction subsystem, a set of sample meaning representations from the plurality of sample meaning representations, (see [0095], where relevant meaning representations are chosen [eg. pinning] from the possible MRs that can be generated from user input:  "Decoding input to extract meaning, or Comprehension as shown in FIG. 4A, generally uses logical forms and abstract meaning representation (AMR). In one embodiment, to make comprehension efficient and/or focused a fully specified 'meaning representation' that is able to condense all aspects of natural language into meaning trees is not required, but instead focus is put on areas that are relevant [eg. pinning] to specific domains and product capabilities")
generating, via the meaning extraction subsystem, a search space based at least in part on the pinned set of sample meaning representations (see [0195], where a search space is generated by the semantic parse, in which "the semantic parse considers hundreds of thousands of rules, employing a Viterbi search algorithm with domain pruning to reduce the size of the search space."; the search space consists of a set of interpretations, each of which are defined as "a grammatical tree representing the understanding of the statement, where each node is tagged with its syntactic, grammatical, and semantic role", so are taken to comprise meaning representations; the applicant defines the generation of a search space as comprising "[generating] multiple meaning representations as utterance tree structures," [0009] and Jolley's search space is comprised of grammatical trees representing interpretations)
and after generating the search space: performing, via the meaning search subsystem, a meaning search to compare the search key meaning representation to the search space (see [0195], where the list of interpretations are assigned and sorted by a score and the scores of the interpretations are compared as “the system (404) considers the highest-scoring implementations.”) to extract one or more artifacts of the received utterance, wherein the one or more artifacts comprise an extracted intent of the plurality of intents, an extracted entity of the plurality of entities, or both. (see [0197], "if an interpretation [eg. search space meaning representation] that corresponds to a concrete user intent [eg. search key meaning representation] is derived through this process, the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept in the statement by binding it to a search or an object or objects from the conversation state, and uses a search engine to identify the most likely matches for those bindings given the user's context")
Jolley does not teach the intent-entity model including a plurality of sample utterances comprising a human-labeled sample utterance and human-labeled entities, and generating meaning representation(s) via the at least one ML-based model of the meaning extraction subsystem.
Hakkani-Tür teaches wherein the plurality of sample utterances comprise a human-labeled sample utterance that is associated with a particular intent of the plurality of intents and a human-labeled entity of the plurality of entities (see [0066], where the first set of linguistic items (eg. sample utterances) can be generated “by asking an annotator or group of annotators to manually produce the first set 202 of linguistic items.”, and see [0055], for intent and entity labeling, where “The human annotator 222 produces processed intent information as a result of his or her review effort, which may be stored in a data store 224. For each cluster, the processed intent information may include the label assigned to the cluster by the human annotator 222. Further, the processed intent information may include a subset of the linguistic items in the original cluster (eg. including entities) which are mostly strongly associated with the intent label. For example, for a “play movie” label, the processed intent information may include a set of n queries that have the highest probability of being associated with this intent.”)
(see [0036], where a computer may use a “preliminary intent-labeling system (PILS) (not shown in FIG. 1) to obtain or derive the known intent labels based on any knowledge resource 106. In one case, for example, the knowledge resource 106 may correspond to a knowledge graph. A knowledge graph identifies a plurality of entities (or concepts) and a plurality of relations between respective pairs of entities. The PILS may treat each relation in the knowledge resource 106 as a known intent.”; see also [0037], for an example, where the knowledge graph “shows four nodes associated with four respective particular entities: “movie X,” “date D,” “person P,” and “genre G.” A first “release date” link connects the “movie X” and “date D” nodes. That link pertains to a release date of a movie, meaning that one can follow the “release date” link to identify the release date of the identified movie X. The [preliminary intent-labeling system] PILS may assign a “release date” intent to a particular query, corresponding to the above-described “release date” link, if it is able to determine that the query pertains to this link”)
generating, via at least one machine-learning (ML)-based model of the meaning extraction subsystem, a plurality of sample meaning representations (see [0056], for “a model-building module (eg. meaning extraction subsystem) (not shown) that uses a machine learning technique to generate a language understanding model (such as a spoken language understanding model, or SLU model) based on the processed intent information.”, which extracts meaning as the language understanding model may be used “to interpret utterances made by users”; see [0072] where the model-generating module includes in “a snippet identification module 506 extracts search snippet items [eg. meaning representations] from a search system (or other system) which pertain to the knowledge items, and stores the snippet items in a data store 508”)
(see [0075], where “expansion module 510 can expand the snippet items by identifying queries that are related to the snippets. For example, again consider the particular snippet item that contains a specified movie title and an actor. Further assume that the snippet item is associated with a document which is stored at a particular location on the Web, and which has a corresponding resource identifier, such as a Uniform Resource Locator (URL)…the expansion module 510 can identify the n most frequent queries associated with the document under consideration, where each such query includes words that match at least one of the movie title or the actor.”, and the queries that are related to the snippets are search key meaning representations)
Jolley and Hakkani-Tür are combinable because they both describe models that assign intents to items in user input data. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the NLU framework laid out in Jolley with the intent-entity model including a plurality of sample utterances comprising a human-labeled sample utterance and human-labeled entities, and generating meaning representation(s) via the at least one ML-based model, as in Hakkani-Tür. One would be motivated to do because the resulting training data and machine learning used to generate meaning representations improves the automation of  techniques for assigning labels to training data [0001-0003].
	
Regarding claim 3, the combination of Jolley and Hakkani-Tür teach the system of claim 1. Hakkani-Tür teaches wherein the particular artifact wherein the one or more artifacts comprise the extracted intent and a second human-labeled entity of the plurality of entities that is also associated with the extracted intent (see [0081], for an example artifact where “the knowledge extraction module 502 identifies one particular knowledge item from the knowledge resource 106, which includes a first entity (the actor name “Tom Cruise”), a second entity (the movie title “Mission Impossible”), and a relation that connects the first entity and the second entity in the knowledge resource (the label “Actor”).”)

Regarding claim 6, the combination of Jolley and Hakkani-Tür teach the system of claim 1. Hakkani-Tür teaches wherein the human-labeled entity is associated with the particular intent by an author of the intent-entity model, and wherein a parameter indicative of the association is stored within the intent- entity model. (see [0038], where “A knowledge graph identifies a plurality of entities (or concepts) and a plurality of relations between respective pairs of entities. The PILS may treat each relation (eg. parameter of association) in the knowledge resource 106 as a known intent.”, and the entities have known human labels)

Regarding claim 7, the combination of Jolley and Hakkani-Tür teach the system of claim 1. Jolley teaches wherein the instructions are configured to cause the NLU framework to perform actions comprising: before generating the search space, discarding a remaining set of sample meaning representations of the plurality of sample meaning representations, wherein the remaining set of sample meaning representations do not comprise the particular intent and a respective entity of the plurality of entities corresponding to the human-labeled entity. (see [0197], where the query to the search space is made after an interpretation (consisting of an intent and entity) corresponds to an intent and entity “if an interpretation that corresponds to a concrete user intent (eg. finding the corresponding intent) is derived through this process, the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept (eg. finding the corresponding entity) in the statement by binding it to a search or an object or objects from the conversation state…interpretations which do not give rise to reasonable outputs are discarded”)
	
Regarding claim 8 and 20, the combination of Jolley and Hakkani-Tür teach the system of claim 1. Jolley teaches wherein the instructions are configured to cause the NLU framework to perform actions comprising before generating the search space, re-expressing the set of sample meaning representations into a set of re-expressed sample meaning representations by rearranging, adding, removing, and/or transforming tokens represented by respective nodes of the set of sample meaning representations (see [0195], where the interpretation is a meaning representation with nodes: “an interpretation consists of a grammatical tree representing the understanding of the statement, where each node is tagged with its syntactic, grammatical, and semantic role” which represent tokens [0111] from the syntactic parsing step; see [0197],  where the interpretation binds concepts, in effect transforming the tokens: “the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept in the statement" and see [0444], where the binding can be done using user context or objects in the knowledge base “Resolving an unbound concept in the interpretation may comprise binding it to an object associated with a search. Binding may comprise determining based at least in part on a user context, wherein the user context comprises a user location. Binding may comprise determining based at least in part on a user conversation state, wherein the user conversation state comprises a conversation vector.”) 
and disregarding any re-expressed sample meaning representations of the set of re- expressed sample meaning representations that do not respectively comprise the particular intent and the human-labeled entity (see [0197], where the query to the search space is made once an interpretation (consisting of an intent and entity) corresponds to an intent and entity “if an interpretation that corresponds to a concrete user intent (eg. finding the corresponding intent) is derived through this process, the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept (eg. finding the corresponding entity) in the statement by binding it to a search or an object or objects from the conversation state…interpretations which do not give rise to reasonable outputs are discarded”; the interpretations can comprise meaning representations that have been re-expressed from the binding of concepts)

Regarding claim 9, the combination of Jolley and Hakkani-Tür teach the system of claim 1. Jolley teaches wherein the instructions are configured to cause the NLU framework to perform actions comprising: removing intent-level duplicates, entity-level duplicates, or a combination thereof, from the set of re-expressed sample meaning representations before generating the search space. (see [0446], where there exist combinations of intent-level and entity-level duplicates “in the event that a plurality of interpretations is parsed from the user statement”, and see [0448], where this ambiguity is resolved by gaining user input to narrow interpretations:  “determining that the query is the candidate for iterative improvement may comprise determining an ambiguity exists as to a user intent associated with the user statement, and wherein prompting the user (202) to provide the further input comprises resolving the ambiguity”; the interpretations can comprise meaning representations that have been re-expressed from the binding of concepts in [0195-0197] from claim 8)

Regarding claim 10, the combination of Jolley and Hakkani-Tür teach the system of claim 1. Jolley teaches wherein the instructions are configured to cause the NLU framework meaning search subsystem to perform actions comprising: removing intent-level duplicates, entity-level duplicates, or a combination thereof from the plurality of sample meaning representations before performing the meaning search. (see [0446], where there exist combinations of intent-level and entity-level duplicates “in the event that a plurality of interpretations is parsed from the user statement”, and see [0448], where this ambiguity is resolved by gaining user input through asking clarifying questions:  “determining that the query is the candidate for iterative improvement may comprise determining an ambiguity exists as to a user intent associated with the user statement, and wherein prompting the user (202) to provide the further input comprises resolving the ambiguity”; the goal is to narrow the results of the interpretations so that “the parsed user statement (eg. the set of meaning representations) is matched against a set of one or more interpretations determined to have meaning in a context of a knowledge base (eg. plurality of sample meaning representations) with which the user statement is associated.” [0439])

Regarding claim 11, the combination of Jolley and Hakkani-Tür teach the system of claim 1. Jolley teaches wherein the plurality of sample meaning representations each comprise respective nodes representing tokens of a respective sample utterance of the plurality of sample utterances, (see [0195], where the interpretation is a meaning representation with nodes: “an interpretation consists of a grammatical tree representing the understanding of the statement, where each node is tagged with its syntactic, grammatical, and semantic role” which represent tokens [0111] from the tokenization in syntactic parsing step described in claim 5 and 6)
wherein a first portion of the respective nodes of the labeled sample meaning representation is tagged with the particular intent, (see [0112], where there are “parts-of-speech (PoS) tags” attached as metadata to the segmented user utterance; the PoS tagging of an utterance like ‘get’ as a verb in example [113] has been interpreted as intent as per the applicant’s definition of ‘verb-style intent’ in [0085]) 
and wherein a second portion of the respective nodes of the labeled sample meaning representation is tagged with the labeled entity. (see [0112], where there are “categorical or named entity recognition (NER) tags” attached as metadata to the segmented user utterance)

Regarding claim 13, the combination of Jolley and Hakkani-Tür teach the system of claim 1. Jolley teaches a method of operating an agent automation system (see [0035], an intelligent agent implemented via software program), comprising: a natural language understanding (NLU) framework including a meaning search subsystem, (see [0033], a search system focusing the interface on helping the user clarify their search intention, and [0032], where user intent determined "by matching parsed natural language input against a set of interpretations that may have meaning in the context of a knowledge base"; the search system interprets meaning of user) 
a meaning extraction subsystem, (see [0187], where the Constituency Parse is a meaning extraction subsystem)
and an intent-entity model, (see [0100], for the steps conducted prior to the constituency parse, where the syntactic parse comprises an intent-entity model: "As the utterance passes through a comprehension pipeline increasingly detailed semantic elements may be extracted (eg. meaning representations)”, and see [0109-0113], where these semantic elements involve intents and entities when a speech tagger system attaches metadata such as PoS tags (eg. intent) and named entity recognition (NER) tags (eg. entity); the PoS tagging of an utterance like ‘get’ as a verb in example [113] has been interpreted as intent as per the applicant’s definition of ‘verb-style intent’ in [0085])
the method comprising: determining a contextual intent of a dialog between a user and a behavior engine of the agent automation system; (see [0383], where the agent shows dialog prompts after a user statement to determine "a set of likely next commands user (202) could input to advance them towards a goal. [eg. user intent]" and the example in Fig 7C of dialog prompts between user and agent, such as "What else can I help you find?" and "Places to grab a snack" and see [0383], where the intent of the dialog is based on context: "This list of dialog prompts may be dynamic and change based on personal preferences, contextual signals, and prior conversational turns.")
 (see [0195], where a search space is generated by the semantic parse, in which "the semantic parse considers hundreds of thousands of rules, employing a Viterbi search algorithm with domain pruning to reduce the size of the search space."; the search space consists of a set of interpretations, each of which are defined as "a grammatical tree representing the understanding of the statement, where each node is tagged with its syntactic, grammatical, and semantic role", so are taken to comprise meaning representations; the applicant defines the generation of a search space as comprising "[generating] multiple meaning representations as utterance tree structures," [0009] and Jolley's search space is comprised of grammatical trees representing interpretations)
performing, via the meaning search subsystem, a meaning search to compare the search key meaning representation to the refined search space to extract one or more artifacts of the received user utterance, wherein the one or more artifacts comprise an extracted intent of the plurality of intents, an extracted entity of the plurality of entities, or both (see [0197], "if an interpretation [eg. search space meaning representation] that corresponds to a concrete user intent [eg. search key meaning representation] is derived through this process, the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept in the statement by binding it to a search or an object or objects from the conversation state, and uses a search engine to identify the most likely matches for those bindings given the user's context")
and refining, via the meaning extraction subsystem, the search space wherein refining the search space (see [0443], where interpretations are meaning representations "representing an understanding of the user statement [eg. utterance]" and there exists a set of one or more of these interpretations, and then see [0439], where "In step 838, a user intent is determined (eg. contextual intent) based at least in part on said one or more interpretations (eg. A portion of meaning representations). In step 840, a determined query based on said user intent (eg. in refined search space) is performed.")  comprises pinning and only retaining a portion of the plurality of sample meaning representations of the search space that includes the contextual intent to yield a refined search space; (see [0197], "if an interpretation [eg. search space meaning representation] that corresponds to a concrete user intent [eg. search key meaning representation] is derived through this process, the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept in the statement by binding it to a search or an object or objects from the conversation state, and uses a search engine to identify the most likely matches for those bindings given the user's context")
Jolley does not teach the intent-entity model including human-labeled sample utterance and human-labeled entities, and generating meaning representation(s) via the at least one ML-based model of the meaning extraction subsystem.
Hakkani-Tür teaches wherein the plurality of sample utterances comprise a human-labeled sample utterance that is associated with a particular intent of the plurality of intents and a human-labeled entity of the plurality of entities (see [0066], where the first set of linguistic items (eg. sample utterances) can be generated “by asking an annotator or group of annotators to manually produce the first set 202 of linguistic items.”, and see [0055], for intent and entity labeling, where “The human annotator 222 produces processed intent information as a result of his or her review effort, which may be stored in a data store 224. For each cluster, the processed intent information may include the label assigned to the cluster by the human annotator 222. Further, the processed intent information may include a subset of the linguistic items in the original cluster (eg. including entities) which are mostly strongly associated with the intent label. For example, for a “play movie” label, the processed intent information may include a set of n queries that have the highest probability of being associated with this intent.”)
(see [0056], for “a model-building module (eg. meaning extraction subsystem) (not shown) that uses a machine learning technique to generate a language understanding model (such as a spoken language understanding model, or SLU model) based on the processed intent information.”, which extracts meaning as the language understanding model may be used “to interpret utterances made by users”; see where the model-generating module includes in “a snippet identification module 506 extracts search snippet items [eg. meaning representations] from a search system (or other system) which pertain to the knowledge items, and stores the snippet items in a data store 508”)
and after refining the search space: generating, via the at least one ML-based model of the meaning extraction subsystem, a search key meaning representation from a received user utterance of the dialog; (see [0075], where “expansion module 510 can expand the snippet items by identifying queries that are related to the snippets. For example, again consider the particular snippet item that contains a specified movie title and an actor. Further assume that the snippet item is associated with a document which is stored at a particular location on the Web, and which has a corresponding resource identifier, such as a Uniform Resource Locator (URL)…the expansion module 510 can identify the n most frequent queries associated with the document under consideration, where each such query includes words that match at least one of the movie title or the actor.”, and the queries that are related to the snippets are search key meaning representations)
Jolley and Hakkani-Tür are combinable because they both describe models that assign intents to items in user input data. Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the NLU framework laid out in Jolley with the intent-entity model including a plurality of sample utterances comprising a human-labeled 

Regarding claim 14, the combination of Jolley and Hakkani-Tür teach the system of claim 13. Jolley teaches wherein determining the contextual intent comprises determining an intent of the plurality of intents that corresponds to a flow being executed by the behavior engine with respect to the dialog with the user.  (see [0383], where the agent shows dialog prompts after a user statement to determine user intent: "...suggested prompts are shown via agent (212) after a statement. Suggested prompts use a recommendation algorithm to select a set of likely next commands user (202) could input to advance them towards a goal. (eg. set of possible user intents) This list of dialog prompts may be dynamic (eg. flow being executed) and change based on personal preferences, contextual signals, and prior conversational turns (eg. contextual)" and see Fig 7C for example of dialog prompts between user and agent, such as "What else can I help you find?" and "Places to grab a snack")

Regarding claim 15, the combination of Jolley and Hakkani-Tür teach the system of claim 13. Jolley teaches wherein the method comprises, before refining the search space, (see [0312-3], where the interactive search system refines the query before the answer is found; "The process of refining the query helps user (202) build confidence they are asking for the right thing” and see [0308], where “interactive search focuses on helping user (202) to iteratively improve their question until they may precisely find the answer they are seeking.”)
pruning irrelevant meaning representations from the search space that do not include the contextual intent. (see [0447-8], where an example is given of how a set of representations that give rise to ambiguous queries are modified to be relevant to contextual intent of the user: “determining that the query is the candidate for iterative improvement may comprise determining an ambiguity exists as to a user intent associated with the user statement… the query is iteratively improved at least in part by prompting a user (202) associated with the user statement to provide a further input”; see [0439], where “a user intent is determined based at least in part on said one or more interpretations” and [0447], where “based at least in part on the set of interpretations it is determined that the query is a candidate for iterative improvement”, so modifying the query effectively prunes irrelevant interpretations based on the user’s intent from the search space)

Regarding claim 19, the combination of Jolley and Hakkani-Tür teach the system of claim 13. Jolley teaches wherein the NLU framework is configured to perform actions comprising: the pinned set of sample meaning representations into a set of re-expressed sample meaning representations by rearranging, adding, removing, and/or transforming tokens represented by respective nodes of the pinned set of sample meaning representations; (see [0195], where the interpretation is a meaning representation with nodes: “an interpretation consists of a grammatical tree representing the understanding of the statement, where each node is tagged with its syntactic, grammatical, and semantic role” which represent tokens [0111] from the syntactic parsing step; see [0197],  where the interpretation binds concepts, in effect transforming the tokens: “the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept in the statement" and see [0444], where the binding can be done using user context or objects in the knowledge base “Resolving an unbound concept in the interpretation may comprise binding it to an object associated with a search. Binding may comprise determining based at least in part on a user context, wherein the user context comprises a user location. Binding may comprise determining based at least in part on a user conversation state, wherein the user conversation state comprises a conversation vector.”)
(see [0195] for a description of the generated search space: “the semantic parse considers hundreds of thousands of rules, employing a Viterbi search algorithm with domain pruning to reduce the size of the search space. At its completion, it produces a list of interpretations”; the applicant defines the generation of a search space as comprising "[generating] multiple meaning representations as utterance tree structures," [0009] and Jolley's search space is composed of meaning representation grammatical trees, eg. interpretations)

Regarding claim 21, the combination of Jolley and Hakkani-Tür teach the system of claim 1. Hakkani-Tür teaches wherein the at least one ML- based model of the meaning extraction subsystem comprises a vocabulary model, and wherein, to generate the plurality of sample meaning representations, the instructions are configured to cause the NLU framework to perform actions comprising: determining, via the vocabulary model, a plurality of semantic vectors for each of the plurality of sample meaning representations (see [0043], where “the model, used by the computer system 102, may assume that each user who inputs a linguistic item (e.g., a query) has a specific intent in mind, representing as a probabilistic distribution over K possible semantic intent classes”).

Regarding claim 22, the combination of Jolley and Hakkani-Tür teach the system of claim 1. Hakkani-Tür teaches wherein the plurality of sample utterances comprise a second human-labeled sample utterance that is associated with a second intent of the plurality of intents and a second human-labeled entity of the plurality of entities, (see [0059], where the intelligent agent receives "digital encodings of user inputs", involving multiple interpretations of text and user context data; see [0193], where the Meaning Representation artifact is received by an intent classifier, a component of the search subsystem: “a consumer of the Meaning Representation is an Intent Classification system (412). An intent classifier may convert the Meaning Representation to a set of features which it matches against a set of tasks registered with the system at startup time”)
wherein the plurality of sample meaning representations include a second labeled sample meaning representation representing the second human-labeled sample utterance, (“see [0189-0192], where generating the Meaning Representation artifact involves “[converting] a natural language utterance" to a machine-readable abstraction that can be used to "infer...whether it is a statement, question, command, and so forth (eg. intent)" or "[attached with] bags of semantic information (eg. entities) to the appropriate parts of the structure."; as the term "artifact" collectively refers to both intents and entities of an utterance in [0029] of the applicant's specification, this term is taught by Jolley et al.'s artifact;”)
and wherein the instructions are configured to cause the NLU framework to perform actions comprising: pinning, via the meaning extraction subsystem, a second set of sample meaning representations from the plurality of sample meaning representations, (see [0095], where relevant meaning representations are chosen [eg. pinning] from the possible MRs that can be generated from user input:  "Decoding input to extract meaning, or Comprehension as shown in FIG. 4A, generally uses logical forms and abstract meaning representation (AMR). In one embodiment, to make comprehension efficient and/or focused a fully specified 'meaning representation' that is able to condense all aspects of natural language into meaning trees is not required, but instead focus is put on areas that are relevant [eg. pinning] to specific domains and product capabilities")
wherein each sample meaning representation of the second set of sample meaning representations comprises the second intent and a respective second entity of the plurality of entities corresponding to the second human-labeled entity of the second labeled sample meaning representation; (see [0197], where "if an interpretation that corresponds to a concrete user intent is derived through this process, the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept in the statement by binding it to a search or an object or objects from the conversation state, and uses a search engine to identify the most likely matches for those bindings given the user's context.")
and generating, via the meaning extraction subsystem, the search space based at least in part on the pinned set of sample meaning representations and the second pinned set of sample meaning representations. (see [0195], where “the semantic parse considers hundreds of thousands of rules, employing a Viterbi search algorithm with domain pruning to reduce the size of the search space. At its completion, it produces a list of interpretations, and see [0195] where interpretations, which are taken to be analogous to meaning representations, are defined as "a grammatical tree representing the understanding of the statement, where each node is tagged with its syntactic, grammatical, and semantic role."; the search space is described as a “list of interpretations” in [0095]; the applicant defines the generation of a search space as comprising "[generating] multiple meaning representations as utterance tree structures," [0009] and Jolley's search space consists of grammatical trees representing interpretations)

Regarding claim 23, the combination of Jolley and Hakkani-Tür teach the system of claim 1. Jolley teaches a behavior engine configured to interact with a user based on a dialog comprising the received utterance, and wherein the instructions are configured to cause the NLU framework to perform actions comprising: determining, via the meaning extraction subsystem, a contextual intent of the dialog between the user and the behavior engine; (see [0383], where the agent shows dialog prompts after a user statement to determine "a set of likely next commands user (202) could input to advance them towards a goal. [eg. user intent]" and the example in Fig 7C of dialog prompts between user and agent, such as "What else can I help you find?" and "Places to grab a snack" and see [0383], where the intent of the dialog is based on context: "This list of dialog prompts may be dynamic and change based on personal preferences, contextual signals, and prior conversational turns.")
 and generating, via the meaning extraction subsystem, a refined search space by selecting a portion of the pinned set of sample meaning representations of the search space that comprise respective intents that match the contextual intent. (see [0195], where a search space is generated by the semantic parse, in which "the semantic parse considers hundreds of thousands of rules, employing a Viterbi search algorithm with domain pruning to reduce the size of the search space."; the search space consists of a set of interpretations, each of which are defined as "a grammatical tree representing the understanding of the statement, where each node is tagged with its syntactic, grammatical, and semantic role", so are taken to comprise meaning representations; the applicant defines the generation of a search space as comprising "[generating] multiple meaning representations as utterance tree structures," [0009] and Jolley's search space is comprised of grammatical trees representing interpretations)

Regarding claim 24, the combination of Jolley and Hakkani-Tür teach the system of claim 1. Jolley teaches wherein the instructions are configured to cause the NLU framework to perform actions comprising comparing the search key meaning representation to the refined search space to extract the one or more artifacts of the received utterance. (see [0197], "if an interpretation [eg. search space meaning representation] that corresponds to a concrete user intent [eg. search key meaning representation] is derived through this process, the interpretation is converted into a machine readable query by an algorithm that resolves each unbound concept in the statement by binding it to a search or an object or objects from the conversation state, and uses a search engine to identify the most likely matches for those bindings given the user's context")

Regarding claim 25, the combination of Jolley and Hakkani-Tür teach the system of claim 13. Hakkani-Tür teaches wherein the plurality of sample utterances comprise a human-labeled sample utterance that is associated with a particular intent of the plurality of intents and a human-labeled entity of the plurality of entities, (see [0066], where the first set of linguistic items (eg. sample utterances) can be generated “by asking an annotator or group of annotators to manually produce the first set 202 of linguistic items.”, and see [0055], for intent and entity labeling, where “The human annotator 222 produces processed intent information as a result of his or her review effort, which may be stored in a data store 224. For each cluster, the processed intent information may include the label assigned to the cluster by the human annotator 222. Further, the processed intent information may include a subset of the linguistic items in the original cluster (eg. including entities) which are mostly strongly associated with the intent label. For example, for a “play movie” label, the processed intent information may include a set of n queries that have the highest probability of being associated with this intent.”)
and wherein the plurality of sample meaning representations include a labeled sample meaning representation representing the human-labeled sample utterance. (see [0056], for “a model-building module (eg. meaning extraction subsystem) (not shown) that uses a machine learning technique to generate a language understanding model (such as a spoken language understanding model, or SLU model) based on the processed intent information.”, which extracts meaning as the language understanding model may be used “to interpret utterances made by users”; see also [0072] where the model-generating module includes in “a snippet identification module 506 extracts search snippet items [eg. meaning representations] from a search system (or other system) which pertain to the knowledge items, and stores the snippet items in a data store 508”)

(see [0036], where a computer may use a “preliminary intent-labeling system (PILS) (not shown in FIG. 1) to obtain or derive the known intent labels based on any knowledge resource 106. In one case, for example, the knowledge resource 106 may correspond to a knowledge graph. A knowledge graph identifies a plurality of entities (or concepts) and a plurality of relations between respective pairs of entities. The PILS may treat each relation in the knowledge resource 106 as a known intent.”; see also [0037], for an example, where the knowledge graph “shows four nodes associated with four respective particular entities: “movie X,” “date D,” “person P,” and “genre G.” A first “release date” link connects the “movie X” and “date D” nodes. That link pertains to a release date of a movie, meaning that one can follow the “release date” link to identify the release date of the identified movie X. The [preliminary intent-labeling system] PILS may assign a “release date” intent to a particular query, corresponding to the above-described “release date” link, if it is able to determine that the query pertains to this link”)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date 
than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVAJNA KALVA whose telephone number is (571)272-4692. The examiner can normally be reached Monday - Friday 9 AM to 5 PM. Examiner interviews are available via telephone, in person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.\

/SARVAJNA KALVA/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659